DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 3/18/2021, 1/27/2021 have been considered.

Drawings
The drawings were received on 9/28/2020.  These drawings are accepted.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Multicore optical fibers are known in the art. A typical prior art multicore optical fiber comprises a cladding and a plurality of waveguiding cores distributed throughout the cladding. Physical characteristics of waveguiding cores, such as propagation constants or core-to-core spacings, can be varied to achieve desired optical transmission characteristics for the optical fiber.
US 2019/0033513 A1 to Sasaki et al. discloses a prior art multicore optical fiber having plurality of waveguiding cores arranged in a ring distribution (see Fig. 6 below). Typically the 

    PNG
    media_image1.png
    329
    415
    media_image1.png
    Greyscale

Fig. 6 of Sasaki et al.

Also, US Patent Application Publication US 2013/0156393 A1 to Kokubun et al. discloses a related prior art multicore optical fiber with plurality of cores having varying propagation constants (“heterogeneous multicore fiber”- see paragraph [0048] of Kokubun et al.). Further, Kokubun et al. discloses controlling core-to-core spacing to control the propagation constants of the waveguiding cores (see paragraph [0034]-[0039]; see also Fig. 18B).

    PNG
    media_image2.png
    376
    473
    media_image2.png
    Greyscale

Fig. 18B of Kokubun et al.

	However, none of the prior art fairly teaches or suggests a multicore optical fiber wherein the plurality of cores are situated with a core center to core center spacing being not larger than as to provide coupling between the adjacent cores and to enable quantum walk; and the plurality waveguiding cores are disposed in the cladding in at least a portion of the ring distribution, as claimed in the present application. While quantum walk is not a novel concept and it is known in the art, there is no credible reason why (or more importantly how) one of ordinary skill in the art would modify the multicore optical fiber of prior art to provide coupling between adjacent waveguiding cores and to enable quantum walk in the manner claimed in the present application.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/Primary Examiner, Art Unit 2874